Case 2:19-mj-08321-JZB Document1 Filed 07/15/19 Page 1of5
AO 91 (Rev. 02/09) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

Av’ ( for the
WD \ A District of Arizona
AN

 

United States of America ) .
¥. } ~ . ov .
Leobardo Aboite-Gutierrez, ) Case No. 1G- i So) | MO
(A215 536 886) )
Defendant — )
)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my

knowledge and belief.
On or about the date of July 11, 2019, in the County of Maricopa, in the District of

Arizona, the defendant violated Title 8, U.S.C. § 1326(a), a felony, and Title 8, U.S.C. §
1325(a}(2) a class B misdemeanor, an offense described as follows:

See Attachment A Incorporated By Reference Herein
I further state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

06h

REVIEWED BY: Charles E. Bailey Jr., P.S. for AUSA Stuart J. Zander

><] Continued on the attached sheet.

 

 

Complainant's signature
Regina Benvenue,
Deportation Officer .

Printed name and title

Sworn to before me and signed in my presence. |
<) i AN ee

Date: July 15, 2019

 

Judge's signature

John Z. Boyle,
City and state: Phoenix, Arizona United States Magistrate Judge

Printed name and title

 
Case 2:19-mj-08321-JZB Document 1 | Filed 07/15/19 Page 2of5

ATTACHMENT A

Count 1
On July 11, 2019, Leobardo Aboite-Gutierrez, an alien, was found in the United
States of America at or near Phoenix, in the District of Arizona, after having been
previously denied admission, excluded, deported, and removed from the United States at
or near Brownsville, Texas, on or about July 5, 2018, and not having obtained the express
consent of the Secretary of the Department of Homeland Security to reapply for

admission thereto; in violation of Title 8, United States Code, Section 1326(a), a felony.

Count 2
On July 11, 2019, at or near Phoenix, in the District of Arizona, Leobardo Aboite-
Gutierrez, an alien, did elude the examination or inspection by immigration officers in

violation of Title 8, United States Code, Section 1325(a)(2), a class B misdemeanor.

 
Casé 2:19-mj-08321-JZB Document1 Filed 07/15/19 Page 3of5

STATEMENT OF PROBABLE CAUSE

I, Regina Benvenue, being duly sworn, hereby depose and state as follows:
1. Your affiant is a Deportation Officer with United States Immigration and Customs
Enforcement (ICR). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited

herein.

2, On July 11, 2019, Leobardo Aboite-Gutierrez was booked into the Maricopa County
Jail (MCJ) by the Mesa Police Department on local charges. While incarcerated at
the MCJ, Aboite-Gutierrez was examined by ICE Officer Dion, who determined him
to be a Mexican citizen, illegally present in the United States. On the same day, an
immigration detainer was lodged with the MCJ. On July 12, 2019, Aboite-Gutierrez
was transported to the Phoenix ICE office for further investigation and processing.
Aboite-Gutierrez was held in administrative custody until his criminal and

immigration records could be obtained and his identity confirmed.

3. Immigration history checks revealed Leobardo Aboite-Gutierrez be a citizen of
Mexico and a previously deported alien. Aboite-Gutierrez was removed from the
United States to Mexico through Brownsville, Texas, on or about July 5, 2018,
pursuant to an order of removal issued by an immigration judge. There is no record of

Aboite-Gutierrez in any Department of Homeland Security database to suggest that he

 
Case 2:19-mj-08321-JZB Document1 Filed 07/15/19 Page 4of5

obtained permission from the Secretary of the Department of Homeland Security to
return to the United States after his removal. Aboite-Gutierrez’s immigration history

was matched to his by electronic fingerprint comparison.

. Furthermore, there is no record of Leobardo Aboite-Gutierrez in any Department of
Homeland Security database to suggest that after his last removal from the United
States he entered the United States at an official Port of Entry. Had Aboite-Gutierrez
presented himself at a Port of Entry, Department of Homeland Security records likely
would reveal that information. Accordingly, your affiant believes that Aboite-
Gutierrez entered the United States at a location not designated as an official Port of
Entry, and thereby eluded examination and inspection by Immigration Officers of the
United States. Aboite-Gutierrez’s immigration history was matched to him by

electronic fingerprint comparison.

. On July 12, 2019 Leobardo Aboite-Gutierrez was advised of his constitutional rights.
Aboite-Gutierrez freely and willingly acknowledged his rights and declined to give a

~ statement under oath.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about July 11, 2019, Leobardo Aboite-Gutierrez, an alien, was found in the United |
States of America at or near Phoenix, in the District of Arizona, after having been

previously denied admission, excluded, deported, and removed from the United States

3 :

 
Case 2:19-mj-08321-JZB Document1 Filed 07/15/19 Page 5of5

at or near Brownsville, Texas, on or about July 5, 2018, and not having obtained the
express consent of the Secretary of the Department of Homeland Security to reapply
for admission thereto; in violation of Title 8, United States Code, Section 1326(a) and
on fuly 11, 2019, at or near Phoenix, in the District of Arizona, Leobardo Aboite-
Gutierrez, an alien, did elude the examination or inspection by immigration officers in

violation of Title 8, United States Code, Section 1325(a)(2).

 

 

Regina Benvenye
Deportation Officer,
Immigration and Customs Enforcement

Sworn to and subscribed before me
this 15" day of July, 2019.

Ch Sn Vo
John Z. Boyle,
United States Magistrate Judge

 
